Title: Martin L. Hurlbut to James Madison, 15 June 1830
From: Hurlbut, Martin L.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Charleston
                                
                                June 15. 1830
                            
                        
                        
                        Unusual occupation together with a slight indisposition, has prevented my acknowledging the receipt of the
                            communicature, with which you had the goodness to favour me, & for which I beg you to accept my sincere thanks. I
                            have availed myself of your permission– which I understood to be implied in the fact of your replying to my former letter–
                            to insert an extract from it in the ’Charleston Courier’. I trust it will not be without effect in resisting the absurd
                            & mischievous doctrines prevalent in this quarter.
                        With the ’outline’ you have drawn of the leading doctrines of the Constitution I am fully satisfied. To some of
                            these leading doctrines– these general principles– I should probably be disposed to give– practically– a more liberal
                            construction than you would, perhaps, deem justifiable. Though I contend for no greater liberality of construction than is
                            warranted by precedents, which I regard as both safe & settled. On one point, I may be
                            allowed to suggest– that I think you have misunderstood my meaning. I refer to my views of the origin of the Constitution, the source whence its powers were derived. If I understand your views on this subject, I
                            cannot perceive wherein they differ from my own. I regard the Constitution as having emanated from the people– the sole authoritative act giving it existence & efficiency, was the act of its
                            ratification by the people– but by the people of each state. This will be seen on a reference
                            to my pamphlet page [2]7. ca– I never supposed that it was ratified by the nation in the
                                aggregate– without reference to the states individually. The States were the only organized bodies– the only
                            communities– at that time existing. The nation was not: in so far as it now exists, it owes its existence to this very act. In short, I was contending against what I regard as a fatal
                            heresy in this matter– the doctrine, namely, that the Constitution is a mere compact or league
                            between Sovereign States. Whenever this becomes the prevalent doctrine, it need not the gift of prophecy to predict, that
                            our union is at an end. Such a government– if a government it can be called– will not answer the exigencies of this
                            country. It does appear to me that he must be deaf to the monitions of experience, & blind to what is even now
                            passing around him, who is not sensible of this truth. My construction of the ’general phrase’ in the Constitution may,
                            very possibly, be too broad– at least, my language on this topic may be not sufficiently guarded, & precise.
                            Still, I cannot resist the deep & earnest conviction, that any construction of the Constitution, in practice,
                            essentially less liberal than this, will be found insufficient to hold these States together.
                            The experience of the last 18 months has afforded a lesson on this subject, which it were infatutation to disregard.
                        But I have extended these remarks further than I intended– further, perhaps, than I had a right to presume on
                            your indulgence. I have the honour to be with the highest respect Your most obed &c
                        
                        
                            
                                M. L. Hurlbut
                            
                        
                    